The Honorable Tim L. Williamson Prosecuting Attorney Eighteenth West Judicial District P.O. Drawer 109 Mena, AR 71953
Dear Mr. Williamson:
This is in response to Deputy Prosecuting Attorney Clay N. Martin's request for an opinion regarding A.C.A. § 27-14-601(a)(3)(H) (Supp. 1995). The issue involves application of the "natural resources vehicle" licensing provision (A.C.A. § 27-14-601(a)(3)(H)(ii)) to a truck hauling sawdust, wood shavings, and rice hulls.
Please note that I have enclosed a copy of Attorney General Opinion 95-288, issued to you on October 10, 1995, which addressed this precise question. It was my understanding at that time that the trial court ruled in favor of the defense on this issue. It was therefore my assumption that the court upheld the truck's licensure under the "natural resources vehicle" classification, and dismissed the complaint. I assume that this ruling was not appealed. I have received no information suggesting that I am incorrect in these assumptions. My research has yielded no other judicial precedent on this precise issue. You have asked whether the statute should be enforced as written "since the issue appears to be a recurring one."
As I stated in Opinion 95-288 I cannot, in the context of an opinion from this office, question the propriety of the court's ruling in this matter. While arguments to the contrary may exist, the fact of the matter is that a court in your jurisdiction has apparently applied the "natural resources vehicle" licensing classification under these circumstances. As noted in Opinion 95-288, the judgment presumably provides precedent in similar cases arising in your jurisdiction. Absent an appeal, or factual differences sufficient to distinguish that case, it would seem that efforts to pursue further cases will likely fail. Of course, as the prosecuting authority in your district, you have the discretion to make a determination in this regard. I am not in position to suggest or question how you exercise that discretion.
Sincerely,
WINSTON BRYANT Attorney General
EAW/WB:cyh